Wallin, J.
(concurring.) The opinion of the court in this case, as formulated by the chief justice meets with my approval. Eor reasons stated in the opinion of the court, the appellant is not in a position to avail himself of the irregularities of practice occurring at the trial. In the interests of a sound practice, however, I deem it proper to add, as my individual opinion, that the order of reference in this case is very faulty. An order sending a case to a referee “with the usual powers” is blind and confusing, and necessarily so in view of the obvious fact that the “usual powers” of a referee will depend wholly upon what the referee is to do in the particular case. The referee’s powers are defined and limited, not only by the statute, but by the terms of the order of reference. In all cases the order of reference should be clear and explicit with respect to the duties required of the referee. If the court making the order desires the referee to determine the action and report findings of law and fact as well as the evidence, it should be so stated in the order; if less than this is intended, the limited nature of the referee’s duties should be clearly defined by the order of submission.